                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

DAXTON MARTINEZ,

               Plaintiff,

       vs.                                                  Case No. 1:20-cv-01278-KWR-SCY

STATE FARM FIRE AND CASUALTY COMPANY,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Plaintiff’s Court upon Daxton Martinez’s Motion to

Remand (Doc. 6). Having reviewed the parties’ briefs and applicable law, the Court finds that

Plaintiff’s motion is NOT WELL-TAKEN and, therefore, is DENIED.

                                        BACKGROUND

        This is an insurance coverage dispute between an insurer and a third-party claimant. In

the underlying state court case, the estate of Devon Martinez sued the alleged tortfeasors. Murphy,

et al. v. Leal, et al., D-101-cv-2017-02675, First Judicial District Court, State of New Mexico.

Plaintiff, Daxton Martinez, intervened in that case, claiming damage for Negligent Inflection of

Emotional Distress arising from witnessing his brother Devon being struck and killed by an

underinsured motorist.

       There are two declaratory actions to determine insurance coverage pending in this court.

On November 2, 2020, State Farm filed its own declaratory judgment action in the United States

District Court for the District of New Mexico. State Farm Fire and Casualty Company v. Daxton

Martinez, No. 1:20-cv-01134 KWR/SCY. That case was transferred to the undersigned.
       Mr. Martinez subsequently filed this declaratory judgment action in a different state district

court. Daxton Martinez v. State Farm Fire and Casualty Company, D-202-cv-2020-06140,

Second Judicial District Court, New Mexico. State Farm removed this case to federal court.

       Mr. Martinez filed a motion to dismiss in State Farm Fire and Casualty Company v.

Daxton Martinez, No. 1:20-cv-01134 RB/SCY on abstention grounds in favor of the subsequently

filed declaratory action case in state district court. After this case was removed to this Court, Mr.

Martinez filed this motion to remand.

       At issue in these declaratory judgment actions is whether the alleged physical

manifestations of mental distress experienced by Daxton Martinez, such as sleeplessness and

weight lost, constitute “bodily injury” under the polices providing Uninsured Motorist Coverage.

       The Court entered an order to show cause in this case noting that the underlying state court

tort case appeared to have settled as to Daxton Martinez. The Court noted as follows:

       There is a third case, an underlying state court tort action. The Court notes that the
       underlying state court tort action between these two parties appears to have settled
       on March 26, 2021. See Daxton Martinez, Plaintiff Intervenors et al. v. State Farm
       Fire and Casualty Company, D-101-cv-2017-02675 (First Judicial District Court,
       N.M), Stipulated Dismissal, March 26, 2021. The order of dismissal notes that
       “Plaintiff Intervenor’s complaint… together with all other claims which could have
       been asserted therein, is dismissed with prejudice…” Id., Order of Dismissal with
       Prejudice, March 29, 2021.

       The Court directs the parties to show cause why the two declaratory judgment actions in
       this court should not be dismissed. Daxton Martinez’s Intervenor’s Complaint raises a
       declaratory judgment action against State Farm. The parties should clarify whether the
       declaratory judgment actions in federal court overlap at all with the declaratory judgment
       action in the state court tort case.

       The parties should also indicate whether this matter has settled, or whether there is still an
       “actual controversy” for this Court to decide under 28 U.S.C. § 2201.


Doc. 13. The parties’ joint status report was non-responsive to the Court’s order to show cause.

See Doc. 14. Neither party objected to nor corrected the facts asserted in the order to show cause.

                                                 2
It is therefore undisputed that Daxton Martinez and State Farm resolved their state court dispute.

See Daxton Martinez, Plaintiff Intervenors et al. v. State Farm Fire and Casualty Company, D-

101-cv-2017-02675 (First Judicial District Court, N.M), Stipulated Dismissal, March 26, 2021

(“Plaintiff Intervenor Daxton Martinez….and Defendant State Farm Fire and Casualty

Company… hereby stipulate to dismissal with prejudice…. Plaintiff Intervenors’ Complaint,

together with all other claims which could have been asserted therein… and as grounds therefore

state that the parties have resolved their dispute.”).

        Therefore, the Court assumes that there is no longer a pending state court case involving

the parties, and that the declaratory action in Daxton Martinez’s Intervenor Complaint in the state

court case was not related to this one. Moreover, the Court assumes this matter has not yet settled.

                                           DISCUSSION

        Plaintiff Daxton Martinez does not challenge the Court’s jurisdiction over this case or

whether removal was proper. Rather, Plaintiff argues that this case should be remanded to state

court on abstention grounds. Plaintiff Daxton Martinez argues that the underlying dispute solely

involves state law and should be decided by the New Mexico state courts. The Court disagrees.

The Court will exercise its jurisdiction over this case and deny the abstention motion.

I.      The Court will apply the Brillhart/Mhoon abstention doctrine.

        The Declaratory Judgment Act vests federal courts with power and competence to issue a

declaration of rights. 28 U.S.C. § 2201. The question of whether this power should be exercised

in a particular case is vested in the sound discretion of the district courts. St. Paul Fire and Marine

Ins. Co. v. Runyon, 53 F.3d 1167, 1168 (10th Cir. 1995). It is common for an insurer to seek

declaratory judgment “against their insureds to determine the extent of coverage. Frequently such




                                                   3
suits are filed as stand-alone actions rather than cross-claims.” Gallegos v. Nevada Gen. Ins. Co.,

248 P.3d 912, 914 (N.M. Ct. App. 2011).

           This motion was filed while there was a pending state court case, which now appears to

have settled. Murphy, et al. v. Leal, et al., D-101-cv-2017-02675, First Judicial District Court,

State of New Mexico. Plaintiff requests that the Court abstain and remand this case but does not

specify which abstention doctrine the Court should use. Defendant uses the Mhoon factors, or the

Brillhart standard. Plaintiff did not object to the use of the Brillhart/Mhoon standard and did not

explain why the Court should use another standard. After the Court issued an order to show cause

informing the parties of the settlement of the state court case, neither party moved to update the

briefing or requested the Court apply a different standard. Therefore, the Court will apply

Brillhart/Mhoon.

           The discretionary standard under Brillhart v. Excess Ins. Co., 316 U.S. 491 (1942) governs

a district court’s decision to stay a declaratory judgment during the pendency of parallel state court

proceedings. Wilton v. Seven Falls Co., 515 U.S. 277 (1995). District courts are “under no

compulsion to exercise . . . jurisdiction” under the Declaratory Judgment Act, as “it would be

uneconomical as well as vexatious for a federal court to proceed in a declaratory judgment suit

where another suit is pending in a state court presenting the same issues, not governed by federal

law, between the same parties.” Brillhart v. Excess Ins. Co., 316 U.S. 491, 494 (1942). This Court

must consider whether the questions in controversy between the parties to this federal lawsuit “can

better be settled in the proceeding pending in the state court.” Id.; see also Wilton v. Seven Falls

Co., 515 U.S. 277, 283 (1995); United States v. City of Las Cruces, 289 F.3d 1170, 1181 (10th Cir.

2002) (Brillhart standard applies when determining whether to abstain from action for declaratory

relief).



                                                   4
       In deciding whether to hear a declaratory judgment action, a court considers various

factors, including:

        (1) whether a declaratory action would settle the controversy;
        (2) whether it would serve a useful purpose in clarifying the legal relations at issue;
        (3) whether the declaratory remedy is being used merely for the purpose of “procedural
fencing” or “to provide an arena for a race to res judicata”;
        (4) whether use of a declaratory action would increase friction between our federal and
state courts and improperly encroach upon state jurisdiction; and
        (5) whether there is an alternative remedy which is better or more effective.

(the “Mhoon factors”); St. Paul Fire and Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1169 (10th Cir.

1995) (citing State Farm Fire & Casualty Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir.1994)). No

one factor is dispositive. United States v. City of Las Cruces, 289 F.3d 1170, 1183 (10th Cir. 2002).

II.    Analysis of Mhoon Factors.

       The Court applies the Mhoon factors when deciding whether to abstain from hearing a

declaratory action on state law issues. See State Farm Fire & Casualty Co. v. Mhoon, 31 F.3d

979, 983 (10th Cir.1994); Runyon, 53 F.3d at 1169.

       A.      First and Second Mhoon Factors.

       The first two factors are (1) whether a declaratory action would settle the controversy; and

(2) whether it would serve a useful purpose in clarifying the legal relations at issue.

       The relevant inquiry here is “whether the claims of all parties in interest can satisfactorily

be adjudicated in the state court proceeding.” Wilton, 515 U.S. at 283 (quoting Brillhart, 316 U.S.

at 495); St. Paul Fire and Marine Insurance Co. v. Runyon, 53 F.3d 1167, 1169 (10th Cir. 1995).

       Here, neither party argues that the underlying state court Murphy case can resolve the issues

in this declaratory judgment action. Rather, both parties filed their own separate declaratory

judgment actions. In other words, both parties agree that the legal issues must be resolved outside

the state court Murphy case. Moreover, State Farm expressly stated that the state court Murphy



                                                  5
case did not involve the coverage issue posed in this matter. Doc. 9 at 6. Plaintiff did not dispute

this assertion in its reply.

        Moreover, neither party responded to the Court’s order to show cause in which the Court

noted that the state court tort case had settled as to Daxton Martinez’s intervening complaint. Docs.

13, 14. Neither party disputed the Court’s representation of the relevant facts in the order to show

cause. Id. Therefore, the Court assumes there is no longer any state court case pending that could

resolve the issues between the parties.

        Plaintiff argues that this is a matter of state law which should be decided by a state court,

but as explained below, Plaintiff has not shown that this case involves an issue of first impression.

        Therefore, the Court concludes that (1) this action would settle the controversy; and (2) it

would serve a useful purpose in clarifying the legal relations at issue. Factors 1 and 2 therefore

weigh in favor of exercising jurisdiction.

        B.      Third Mhoon Factor: Procedural Fencing

        The third factor concerns whether the declaratory remedy is being used merely for the

purpose of “procedural fencing” or to “provide an arena for a race to res judicata.”

        Neither party has engaged in procedural fencing more than the other. State Farm filed its

declaratory action in federal court first, while Mr. Martinez subsequently filed his declaratory

judgment action in state court. State Farm removed this proceeding to federal court. Therefore,

this factor does not weigh toward abstention.

        C.      Fourth and Fifth Mhoon Factors

        The final factors in the analysis consider whether use of a declaratory action would increase

friction between federal and state courts and improperly encroach upon state jurisdiction; and

whether there is an alternative remedy which is better or more effective.



                                                  6
        The fourth Mhoon factor weighs in favor of invoking jurisdiction. There is no indication

by the parties that the issues in state court tort case overlap with the insurance coverage issues in

this case. United Specialty Ins. Co. v. Conner Roofing & Guttering, LLC, No. 11-CV-0329-CVE-

TLW, 2012 WL 208104, at *5 (N.D. Okla. Jan. 24, 2012) (finding that the Mhoon factors did not

support declining jurisdiction because “[the] case [did] not present any substantial factual or legal

issue ... litigated in the state court lawsuit.”); W. Am. Ins. Co. v. Atyani, 338 F. Supp. 3d 1227,

1234 (D.N.M. 2018) (finding no unnecessary friction between state and federal courts when the

district court suit addressed “interpretation ... in the liability policies” and the related state court

suit addressed a violation of a city ordinance.); Nationwide Mutual Insurance Company v. C.R.

Gurule, Inc., 148 F. Supp. 3d 1206, 1229 (D.N.M. 2015) (Browning, J.) (friction may exist with

state courts where the same issues and parties are pending before the state court).

        Neither party argues or has shown that the state court Murphy tort case involves the same

or similar issues as in this case. Moreover, as noted above, the Murphy state court tort case appears

to have settled at least as to Mr. Martinez’s Intervenor Complaint. See Doc. 13 (setting out

proposed facts) and doc. 14 (not addressing or objecting to proposed facts).

        This case does not appear to involve an issue of first impression. Defendant cited to several

New Mexico cases on whether physical manifestations of emotional injury constitutes bodily

injury under an insurance contract. Plaintiff does not try to distinguish these cases or explain what

other issue would be one of first impression in New Mexico. See Hart v. State Farm Mut. Ins.

Co., 2008-NMCA-132, 145 N.M. 18, 21, 193 P.3d 565, 568; Econ. Preferred Ins. Co. v. Jia, 2004-

NMCA-076, 135 N.M. 706, 92 P.3d 1280; Gonzales v. Allstate Ins. Co., 1996-NMSC-041, 122

N.M. 137, 921 P.2d 944; Wiard v. State Farm Mut. Auto. Ins. Co., 2002-NMCA-073, 132 N.M.

470, 50 P.3d 565.



                                                   7
       Finally, there is no alternative remedy. Plaintiff has not asserted that the coverage issues

in this declaratory action can be decided in the underlying state court tort case. As noted above,

the underlying state court tort case appears to have settled as to Mr. Martinez’s intervenor’s

complaint. Therefore, there does not appear to be another pending proceeding in state court or an

alternative remedy. St. Paul Fire & Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1170 (10th Cir.

1995) (“Although the federal court is not required to refuse jurisdiction, it should not entertain a

declaratory judgment action over which it has jurisdiction if the same fact-dependent issues are

likely to be decided in another pending proceeding.”).

       Therefore, the Court concludes that this declaratory action would neither increase friction

between federal and state courts nor improperly encroach upon state jurisdiction. The fourth

Mhoon factor weighs in favor of exercising jurisdiction.

       As to the final Mhoon factor, there no longer appears to be any alternative remedy as the

state court tort case has settled between the parties. Therefore, this factor weighs in favor of

exercising jurisdiction.

       Together, the Mhoon factors weigh in favor of exercising jurisdiction and denying the

remand motion.

III.   Plaintiff’s Arguments are unavailing.

       Even setting aside the Mhoon factors, the Court would exercise its discretion and decline

to abstain from this declaratory judgment action. Plaintiff’s arguments for abstention are not well-

taken. Plaintiff requests that the Court consider the following factors:

       In deciding whether to abstain, courts typically balance the following factors:

       (a) the strength of the forum state’s interest in having the issues raised in the
       federal action decided in the state’s courts;
       (b) whether issues raised in the federal action can more efficiently be resolved in
       state court; and

                                                 8
       (c) whether permitting the federal action to go forward would result in
       “unnecessary entanglement” between federal and state court systems.
Aetna Cas. & Sur. Co. Ind-Com Elec. Co., 139 F.3d 419, 423 (4th Cir. 1998). These factors were

addressed above. Balancing these factors, the Court would not abstain from this proceeding.

Plaintiff argues that the Court should abstain because this case involves state law issues which

should be litigated in state court. As explained by Defendant, the issues in this case do not appear

to be matters of first impression and the Court can apply state law. There is also no pending state

court case. This Court regularly decides declaratory judgment actions when no pending state case

exists.

          THEREFORE, IT IS ORDERED that the Plaintiff’s Motion to Remand (Doc. 6)

is hereby DENIED for the reasons described in this Memorandum Opinion and Order.




                                                     __________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
